Detailed Action
This is a Final Office action in response to communications received on 11/15/2021.  Claims 1, 8 and 15 were amended. Claims 16-25 were previously withdrawn in response to a restriction requirement filed 4/22/2020. Claims 1-15 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Krishnamurthy, Vandervort and Wilson have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 2017/0126702 A1), further in view of Vandervort (US 2017/0237569 A1), further in view of Kaehler (US 2018/0034642 A1).
 Regarding claim 1, Krishnamurthy teaches the limitations of claim 1 substantially as follows:
A computing system comprising: 
a hardware processor configured to modify content of a data file from an initial content state to a modified content state, and (Krishnamurthy; Paras. [0030] & [0044]: A user machine (i.e. processor) which modifies a copy of a document (i.e. configured to modify content of a data file), creating a modified copy from the original copy of the document (i.e. from an initial content state to a modified content state))
Krishnamurthy does not teach the limitations of claim 1 as follows:
determine a relationship value which identifies a relationship of the modified content state with respect to the initial content state of the data file; and 
a network interface configured to receive a signature of a data provider with respect to the modified content state of the data file, 
wherein the hardware processor is further configured to sign the signature of the data provider and the relationship value with a private key of a data modifier and 
register a single blockchain transaction that includes both the signed signature of the data provider and relationship value with a blockchain.  
However, in the same field of endeavor, Vandervort discloses the limitations of claim 1 as follows:
determine a relationship value which identifies a relationship of the modified content state with respect to the initial content state of the data file; and (Vandervort; Paras. [0010], [0021] & [0030]-[0031]: Creating (i.e. determining) a diff (i.e. relationship value) which determines a difference between (i.e. identifies a relationship) the revision of a document (i.e. modified content state) and the first version of the document (i.e. with respect to the initial content state of the data file))
Vandervort is combinable with Krishnamurthy because both are from the same field of endeavor of inclusion and security of modified data in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Krishnamurthy and Vandervort do not teach the limitations of claim 1 as follows:
a network interface configured to receive a signature of a data provider with respect to the modified content state of the data file, 
wherein the hardware processor is further configured to sign the signature of the data provider and the relationship value with a private key of a data modifier and 
register a single blockchain transaction that includes both the signed signature of the data provider and relationship value with a blockchain.  
However, in the same field of endeavor, Kaehler discloses the limitations of claim 1 as follows:
a network interface configured to receive a signature of a data provider with respect to the modified content state of the data file, (Kaehler; Fig. 6; Paras. [0058], [0132] & [0136]-[0138]: A second sender/first receiver device (i.e. network interface configured to receive) receives an individual record signed by a first sender (i.e. signature of a data provider) which is further modified and signed by the second sender/first receiver (i.e. with respect to the modified content state of the data file))
wherein the hardware processor is further configured to sign the signature of the data provider and the relationship value with a private key of a data modifier and (Kaehler; Fig. 6; Paras. [0058], [0132] & [0138]: A first sender can sign an individual record (i.e. signature of the data provider) and transmit the record to a second sender/first receiver device which may modify and further sign the record (i.e. sign the signature of the data provider and the relationship value) using private keys of the record sender (i.e. with a private key of a data modifier))
register a single blockchain transaction that includes both the signed signature of the data provider and relationship value with a blockchain.  (Kaehler; Fig. 6; Paras. [0058], [0128], [0132] & [0138]: A service provider processes and verifies the authenticity (i.e. register) the signatures in the chain of blocks (i.e. blockchain transactions) comprised of an individual record signed by a first sender which is further modified and signed by a second sender (i.e. signed signature of the data provider and relationship value))
Kaehler is combinable with Krishnamurthy and Vandervort because all are from the same field of endeavor of inclusion and security of shared and modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Krishnamurthy and Vandervort to incorporate signing of data by the record sender and modifier as in Kaehler in order to improve the security of the system by securing information via signing prior to sharing the data.

Regarding claim 8, Krishnamurthy teaches the limitations of claim 8 substantially as follows:
A method comprising: 
modifying content of a data file from an initial content state to a modified content state; (Krishnamurthy; Paras. [0030] & [0044]: A user machine (i.e. processor) which modifies a copy of a document (i.e. configured to modify content of a data file), creating a modified copy from the original copy of the document (i.e. from an initial content state to a modified content state))
Krishnamurthy does not teach the limitations of claim 8 as follows:
determining a relationship value which identifies a relationship of the modified content state with respect to the initial content state of the data file; 
receiving a signature of a data provider with respect to the modified content state of the data file; 
signing the signature of the data provider and the relationship value with a private key of a data modifier; and 
registering a single blockchain transaction that includes both the signed signature of the data provider and the relationship value with a blockchain.  
However, in the same field of endeavor, Vandervort discloses the limitations of claim 8 as follows:
determining a relationship value which identifies a relationship of the modified content state with respect to the initial content state of the data file; (Vandervort; Paras. [0010], [0021] & [0030]-[0031]: Creating (i.e. determining) a diff (i.e. relationship value) which determines a difference between (i.e. identifies a relationship) the revision of a document (i.e. modified content state) and the first version of the document (i.e. with respect to the initial content state of the data file))

Krishnamurthy and Vandervort do not teach the limitations of claim 8 as follows:
receiving a signature of a data provider with respect to the modified content state of the data file; 
signing the signature of the data provider and the relationship value with a private key of a data modifier; and 
registering a single blockchain transaction that includes both the signed signature of the data provider and the relationship value with a blockchain.  
However, in the same field of endeavor, Kaehler discloses the limitations of claim 8 as follows:
receiving a signature of a data provider with respect to the modified content state of the data file; (Kaehler; Fig. 6; Paras. [0058], [0132] & [0136]-[0138]: A second sender/first receiver device (i.e. receive) receives an individual record signed by a first sender (i.e. signature of a data provider) which is further modified and signed by the second sender/first receiver (i.e. with respect to the modified content state of the data file))
signing the signature of the data provider and the relationship value with a private key of a data modifier; and (Kaehler; Fig. 6; Paras. [0058], [0132] & [0138]: A first sender can sign an individual record (i.e. signature of the data provider) and transmit the record to a second sender/first receiver device which may modify and further sign the record (i.e. sign the signature of the data provider and the relationship value) using private keys of the record sender (i.e. with a private key of a data modifier))
registering a single blockchain transaction that includes both the signed signature of the data provider and the relationship value with a blockchain.  (Kaehler; Fig. 6; Paras. [0058], [0128], [0132] & [0138]: A service provider processes and verifies the authenticity (i.e. register) the signatures in the chain of blocks (i.e. blockchain transactions) comprised of an individual record signed by a first sender which is further modified and signed by a second sender (i.e. signed signature of the data provider and relationship value))
Kaehler is combinable with Krishnamurthy and Vandervort because all are from the same field of endeavor of inclusion and security of shared and modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Krishnamurthy and Vandervort to incorporate signing of data by the record sender and modifier as in Kaehler in order to improve the security of the system by securing information via signing prior to sharing the data.

Regarding claims 2 and 9, Krishnamurthy, Vandervort and Kaehler teach the limitations of claims 1 and 8.
Krishnamurthy, Vandervort and Kaehler teach the limitations of claims 2 and 9 as follows:
wherein the relationship value comprises a textual description of a difference between the modified content state and the initial content state of the data file.  (Vandervort; Paras. [0008], [0010] & [0021]: The data packet containing the diff, which represents the difference between a first and revised version of a text document (i.e. the relationship value) is comprised of ASCII characters to represent the difference (i.e. textual description of a difference between the modified content state and the initial content state))
Vandervort is further combinable with Krishnamurthy and Kaehler because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Krishnamurthy and Kaehler to incorporate the use of a text difference of a document as a potential modification of a document as in Vandervort in order to expand the functionality of the system by allowing the processing and storing of modified text documents.

Regarding claims 3 and 10, Krishnamurthy, Vandervort and Kaehler teach the limitations of claims 1 and 8.
Krishnamurthy, Vandervort and Kaehler teach the limitations of claims 3 and 10 as follows:
wherein the relationship value comprises a tag that designates a relationship between the initial content state and the modified content state.  (Vandervort; Paras. [0008], [0010] & [0021]: The data packet containing the diff, which represents the difference between a first and revised version of a document (i.e. the relationship value) is comprised of a proprietary or standard data structure to represent the difference (i.e. tag that designates a relationship between the modified content state and the initial content state))
The same motivation to combine as in claim 1 is applicable to the instant claims.

Regarding claims 5 and 12, Krishnamurthy, Vandervort and Kaehler teach the limitations of claims 1 and 8.
Krishnamurthy, Vandervort and Kaehler teach the limitations of claims 5 and 12 as follows:
wherein the hardware processor is further configured to hash the data file after modification and transmit the hashed data file after modification to the blockchain for inclusion within one or more data blocks.   (Krishnamurthy; Paras. [0019], [0030], [0047], [0067] & [0097]: Hashing data of the modified copy of the data of the document (i.e. hashing the data file after modification) and transmitting via a network interface to a blockchain node (i.e. blockchain peer node) to be aggregated with other information forming a block in a blockchain (i.e. for inclusion within one or more data blocks))

Regarding claims 6 and 13, Krishnamurthy, Vandervort and Kaehler teach the limitations of claims 1 and 8.
Krishnamurthy, Vandervort and Kaehler teach the limitations of claims 6 and 13 as follows:
wherein the hardware processor is configured to alter one or more of a document, an image, a video, and an audio, included within the data file and created by the data provider.   (Krishnamurthy; Para. [0044]: The user machine (i.e. processor) is authorize to modify a copy of a document (i.e. configured to alter one or more of a document))

Regarding claims 7 and 14, Krishnamurthy, Vandervort and Kaehler teach the limitations of claims 1 and 8.
Krishnamurthy, Vandervort and Kaehler teach the limitations of claims 7 and 14 as follows:
wherein the network interface is further configured to receive the data file with the initial content state from the data provider.   (Krishnamurthy; Paras. [0019] & [0030]: A network interface receives and transmits data of unmodified copies of a document (i.e. receive the data file with the initial content state) from the user machine (i.e. data provider))

Regarding claim 15, Krishnamurthy teaches the limitations of claim 15 substantially as follows:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising: (Krishnamurthy; Paras. [0017]: Computer executable code (i.e. non-transitory computer readable medium comprising instructions) which are executed by a processor to perform the system functions))
modifying content of a data file from an initial content state to a modified content state; (Krishnamurthy; Paras. [0030] & [0044]: A user machine (i.e. processor) which modifies a copy of a document (i.e. configured to modify content of a data file), creating a modified copy from the original copy of the document (i.e. from an initial content state to a modified content state))
Krishnamurthy does not teach the limitations of claim 15 as follows:
determining a relationship value which identifies a relationship of the modified content state with respect to the initial content state of the data file; 
receiving a signature of a data provider with respect to the modified content state of the data file; 
signing the signature of the data provider and the relationship value with a private key of a data modifier; and 
registering a single blockchain transaction that includes both the signed signature of the data provider and the relationship value with a blockchain. 
However, in the same field of endeavor, Vandervort discloses the limitations of claim 15 as follows:
determining a relationship value which identifies a relationship of the modified content state with respect to the initial content state of the data file; (Vandervort; Paras. [0010], [0021] & [0030]-[0031]: Creating (i.e. determining) a diff (i.e. relationship value) which determines a difference between (i.e. identifies a relationship) the revision of a document (i.e. modified content state) and the first version of the document (i.e. with respect to the initial content state of the data file))
Vandervort is combinable with Krishnamurthy because both are from the same field of endeavor of inclusion and security of modified data in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Krishnamurthy to incorporate the determination of a modification of a document, hashing of the document modification data and inclusion of the hashed modification data in a blockchain as in Vandervort in order to improve the security of the system by hashing the modification data and storing of that hashed data in a distributed ledger.
Krishnamurthy and Vandervort do not teach the limitations of claim 15 as follows:
receiving a signature of a data provider with respect to the modified content state of the data file; 
signing the signature of the data provider and the relationship value with a private key of a data modifier; and 
registering a single blockchain transaction that includes both the signed signature of the data provider and the relationship value with a blockchain. 
However, in the same field of endeavor, Kaehler discloses the limitations of claim 15 as follows:
receiving a signature of a data provider with respect to the modified content state of the data file; (Kaehler; Fig. 6; Paras. [0058], [0132] & [0136]-[0138]: A second sender/first receiver device (i.e. receive) receives an individual record signed by a first sender (i.e. signature of a data provider) which is further modified and signed by the second sender/first receiver (i.e. with respect to the modified content state of the data file))
signing the signature of the data provider and the relationship value with a private key of a data modifier; and (Kaehler; Fig. 6; Paras. [0058], [0132] & [0138]: A first sender can sign an individual record (i.e. signature of the data provider) and transmit the record to a second sender/first receiver device which may modify and further sign the record (i.e. sign the signature of the data provider and the relationship value) using private keys of the record sender (i.e. with a private key of a data modifier))
registering a single blockchain transaction that includes both the signed signature of the data provider and the relationship value with a blockchain. (Kaehler; Fig. 6; Paras. [0058], [0128], [0132] & [0138]: A service provider processes and verifies the authenticity (i.e. register) the signatures in the chain of blocks (i.e. blockchain transactions) comprised of an individual record signed by a first sender which is further modified and signed by a second sender (i.e. signed signature of the data provider and relationship value))
Kaehler is combinable with Krishnamurthy and Vandervort because all are from the same field of endeavor of inclusion and security of shared and modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing .

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 2017/0126702 A1), further in view of Vandervort (US 2017/0237569 A1), further in view of Kaehler (US 2018/0034642 A1), as applied to independent claims 1 and 8, further in view of Flinn (US 2007/0112675 A1), further in view of Winkelman (US 2006/0265366 A1).
 Regarding claims 4 and 11, Krishnamurthy, Vandervort and Kaehler teach the limitations of claims 1 and 8.
Krishnamurthy, Vandervort and Kaehler do not teach the limitations of claims 4 and 11 as follows:
wherein the relationship value comprises a uniform resource identifier (URI) which refers to a network location 
a network location that stores a textual description of a relationship between the initial content state and the modified content state.  
However, in the same field of endeavor, Flinn discloses the limitations of claims 4 and 11 as follows:
wherein the relationship value comprises a uniform resource identifier (URI) which refers to a network location (Flinn; Paras. [0018] & [0022]: A Uniform Resource Identifier which identifies a resource and is classified further as a name, locator or both for a good or service (i.e. relationship value comprises a uniform resource identifier) which refers to the physical location of the resource in a peer to peer network (i.e. refers to a network location))
Flinn is combinable with Krishnamurthy, Vandervort and Kaehler because all are from the same field of endeavor of management of modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Krishnamurthy, Vandervort and Kaehler to incorporate the use of a uniform resource identifier to identify a location of a good or service as in Flinn in order to expand the functionality of the system by providing a uniform means by which the storage location of a resource may be identified.
Krishnamurthy, Vandervort, Kaehler and Flinn do not teach the limitations of claims 4 and 11 as follows:
a network location that stores a textual description of a relationship between the initial content state and the modified content state. 
However, in the same field of endeavor, Winkelman discloses the limitations of claims 4 and 11 as follows:
a network location that stores a textual description of a relationship between the initial content state and the modified content state.  (Winkelman; Paras. [0007]-[0008]: Computers linked though a communications network (i.e. network location) may contain a recipe text file (i.e. textual description) which contains formatting descriptions for an input text file to achieve a changed output format (i.e. relationship between the initial content state and the modified content state))


Prior art considered, but not relied upon
	Zinder (US 2017/0005804 A1) teaches an external user device which modify values of a block of a blockchain.
	Pravetz (US 2016/0226909 A1) teaches a method and apparatus for document authentication wherein an electronic document has data in a signed state and current state and governing rules for modification of documents in a signed state.

Conclusion
For the above-stated reasons, claims 1-15 are rejected.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/B.I.N./Examiner, Art Unit 2438   /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438